                 IN THE UNITED STATES DISTRICT COURT

                        FOR THE DISTRICT OF HAWAII

NOE KIM RAQUINIO,            )             CIVIL NO. 19-00066 JAO-KJM
                             )
          Plaintiff,         )             ORDER (1) DISMISSING FIRST
                             )             AMENDED COMPLAINT AND
     vs.                     )             (2) DENYING APPLICATION TO
                             )             PROCEED IN FORMA PAUPERIS
CITY OF HILO, WAIMEA,        )
HONOKAA; HPD OFFICER         )
MELEABZ, O. PULE, O. ROBERG, )
                             )
          Defendants.        )
                             )

       ORDER (1) DISMISSING FIRST AMENDED COMPLAINT AND
     (2) DENYING APPLICATION TO PROCEED IN FORMA PAUPERIS

      Before the Court is Plaintiff Noe Kim Raquinio’s (“Plaintiff”) Application to

Proceed In Forma Pauperis (“IFP Application”), filed March 6, 2019. For the

reasons set forth below, the Court DISMISSES the First Amended Complaint

(“FAC”) and DENIES the IFP Application.

                                 BACKGROUND

      Plaintiff commenced this action on February 6, 2019. On February 14,

2019, the Court issued an Order (1) Dismissing Complaint and (2) Denying

Application to Proceed in Forma Pauperis (“Order”). Doc. No. 5. The Court

dismissed the Complaint due to multiple deficiencies and because it failed to state

a claim upon which relief could be granted, but authorized Plaintiff to file an
amended complaint. Id. at 6. The Court directed Plaintiff to cure the deficiencies

identified in the Order and cautioned that his failure to file an amended pleading

that conforms with the Order would result in the dismissal of the action. Id. at 10.

                                   DISCUSSION

A. Dismissal of the Complaint Under the In Forma Pauperis Statute – 28 U.S.C.
   § 1915(e)(2)

      Plaintiff again requests leave to proceed in forma pauperis. A court may

deny leave to proceed in forma pauperis at the outset and dismiss the complaint if

it appears from the face of the proposed complaint that the action: (1) is frivolous

or malicious; (2) fails to state a claim on which relief may be granted; or (3) seeks

monetary relief against a defendant who is immune from such relief. 28 U.S.C.

§ 1915(e)(2); see Tripati v. First Nat’l Bank & Trust, 821 F.2d 1368, 1370 (9th

Cir. 1987); Minetti v. Port of Seattle, 152 F.3d 1113, 1115 (9th Cir. 1998). When

evaluating whether a complaint fails to state a viable claim for screening purposes,

the Court applies Federal Rule of Civil Procedure (“FRCP”) 8’s pleading standard

as it does in the context of an FRCP 12(b)(6) motion to dismiss. See Wilhelm v.

Rotman, 680 F.3d 1113, 1121 (9th Cir. 2012).

      FRCP 8(a) requires “a short and plain statement of the grounds for the

court’s jurisdiction” and “a short and plain statement of the claim showing that the

pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(1)-(2). Although the Federal

Rules adopt a flexible pleading policy, a complaint must give fair notice and state
                                          2
the elements of the claim plainly and succinctly. Jones v. Cmty. Redev. Agency,

733 F.2d 646, 649 (9th Cir. 1984). “The Federal Rules require that averments ‘be

simple, concise and direct.’” McHenry v. Renne, 84 F.3d 1172, 1177 (9th Cir.

1996). FRCP 8 does not demand detailed factual allegations. However, “it

demands more than an unadorned, the-defendant-unlawfully-harmed-me

accusation.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). “Threadbare recitals of

the elements of a cause of action, supported by mere conclusory statements, do not

suffice.” Id. “[A] complaint must contain sufficient factual matter, accepted as

true, to ‘state a claim to relief that is plausible on its face.’” Id. (quoting Bell

Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)); Nordstrom v. Ryan, 762

F.3d 903, 908 (9th Cir. 2014) (citations and quotations omitted). A claim is

plausible “when the plaintiff pleads factual content that allows the court to draw

the reasonable inference that the defendant is liable for the misconduct alleged.”

Ashcroft, 556 U.S. at 678.

       In the present case, even construing the FAC liberally, Bernhardt v. Los

Angeles Cty., 339 F.3d 920, 925 (9th Cir. 2003); Jackson v. Carey, 353 F.3d 750,

757 (9th Cir. 2003), the Court finds that dismissal is appropriate because the FAC

fails to state a claim upon which relief can be granted. Section 1983 states:

              Every person, who under color of any statute, ordinance,
              regulation, custom, or usage, of any State . . . subjects, or
              causes to be subjected, any citizen of the United States or other

                                            3
             person within the jurisdiction thereof to the deprivation of any
             rights, privileges, or immunities secured by the Constitution
             and laws, shall be liable to the party injured in an action at law.

42 U.S.C. § 1983. Substantive rights are not created by this provision; “rather it is

the vehicle by whereby plaintiffs can challenge actions by governmental officials.”

Cholla Ready Mix, Inc. v. Civish, 382 F.3d 969, 978 (9th Cir. 2004) (citation and

quotations omitted). “To state a claim under § 1983, a plaintiff must allege two

essential elements: (1) that a right secured by the Constitution or laws of the

United States was violated, and (2) that the alleged violation was committed by a

person acting under the color of State law.” Long v. Cty. of Los Angeles, 442 F.3d

1178, 1185 (9th Cir. 2006) (citation omitted).

      Plaintiff has not alleged any facts to support his generalized legal claims.

He characterizes this case as a 42 U.S.C. § 1983 action based on continuing

violations of his Fourth, Fifth and Fourteen Amendment Constitutional rights by

officers of the Hawai‘i Police Department. However, he presents no facts in

support of this conclusory allegation, much less how any facts rise to the level of

Constitutional violation(s). Under the “CAUSE OF ACTION” section in his FAC,

Plaintiff asserts that the Defendant officers violated his common law right to travel,

which he cannot be deprived of without due process of law under the Fifth

Amendment. FAC at 2. Based on the cursory and somewhat incoherent

allegations presented in the FAC, the Court is unable to ascertain whether

                                          4
jurisdiction exists. Moreover, Plaintiff has failed to state a claim upon which relief

can be granted. Indeed, this iteration of his operative pleading contains less

information and is more deficient than his Complaint. The Court accordingly

DISMISSES the FAC.

      Leave to amend should be granted even if no request to amend the pleading

was made, unless the Court determines that the pleading could not possibly be

cured by the allegation of other facts. Lopez v. Smith, 203 F.3d 1122, 1130 (9th

Cir. 2000); see also Tripati, 821 F.2d at 1370. Specifically, “pro se plaintiffs

proceeding in forma pauperis must also be given an opportunity to amend their

complaint unless it is ‘absolutely clear that the deficiencies of the complaint could

not be cured by amendment.’” Tripati, 821 F.2d 1370 (quoting Franklin v.

Murphy, 745 F.2d 1221, 1228 n.9 (9th Cir. 1984)); Cafasso v. Gen. Dynamics C4

Sys., Inc., 637 F.3d 1047, 1058 (9th Cir. 2011) (citation omitted) (“If a pro se

complaint is dismissed for failure to state a claim, the court must ‘freely grant

leave to amend’ if it is ‘at all possible’ that the plaintiff could correct pleading

deficiencies by alleging different or new facts.”).

      Notwithstanding the foregoing deficiencies, the Court acknowledges that

Plaintiff is proceeding pro se and that the deficiencies could potentially be cured by

amendment. As such, the Court dismisses the FAC without prejudice and grants

Plaintiff leave to amend his FAC. This is Plaintiff’s final opportunity to amend his


                                            5
pleadings. If the next iteration of his pleading is deficient, dismissal will be

without leave to amend.

      Any amended complaint—which should be titled “Second Amended

Complaint”—must be filed by April 29, 2019 and must cure the deficiencies

identified above; that is, Plaintiff must provide sufficient facts and law and should

comply with all rules governing pleadings. Plaintiff must clearly identify his

causes of action, their legal bases, and the facts corresponding to each claim.

Plaintiff is cautioned that failure to timely file an amended pleading that addresses

the deficiencies identified herein will result in the automatic dismissal of this

action.

B. IFP Application

      As for Plaintiff’s IFP Application, the Court may authorize the

commencement or prosecution of any suit without prepayment of fees by a person

who submits an affidavit that the person is unable to pay such fees. 28 U.S.C.

§ 1915(a)(1). “An affidavit in support of an IFP application is sufficient where it

alleges that the affiant cannot pay the court costs and still afford the necessities of

life.” Escobedo v. Applebees, 787 F.3d 1226, 1234 (9th Cir. 2015) (citing Adkins

v. E.I. Du Pont De Nemours & Co., Inc., 335 U.S. 331, 339 (1948)). Absolute

destitution is not required to obtain benefits under the IFP statute, but “a plaintiff




                                           6
seeking IFP status must allege poverty ‘with some particularity, definiteness and

certainty.’” Id. (citation omitted).

      In light of the dismissal of the FAC, the Court DENIES as moot the IFP

Application. If Plaintiff elects to file an amended pleading, he must concurrently

file an IFP Application that contains complete and accurate responses to all

questions or he must pay the applicable filing fee.

                                   CONCLUSION

      In accordance with the foregoing, Court: (1) DISMISSES the FAC with

leave to amend and (2) DENIES Plaintiff’s IFP Application.

      If Plaintiff elects to file an amended complaint, he must comply with the

following requirements:

      (1)    Plaintiff’s deadline to file an amended complaint is April 29, 2019;

      (2)    Plaintiff’s amended complaint should be titled “Second Amended
             Complaint”;

      (3)    Plaintiff must cure the deficiencies identified above; and

      (4)    Plaintiff must file an IFP Application with the amended complaint or
             pay the applicable filing fee.

      Plaintiff is cautioned that failure to timely file an amended pleading that

conforms with this Order and file an IFP Application or pay the applicable filing

fee will result in the automatic dismissal of this action.



                                           7
      IT IS SO ORDERED.

      DATED:       Honolulu, Hawai‘i, April 1, 2019.




CIVIL NO. 19-00066 JAO-KJM; RAQUINIO V. KAMUELA, ET AL..; ORDER (1) DISMISSING FIRST
AMENDED COMPLAINT AND (2) DENYING APPLICATION TO PROCEED IN FORMA
PAUPERIS




                                         8
